PER CURIAM:
Dontez Lamont Simuel seeks to appeal the district court’s order granting Appel-lees summary judgment and dismissing his 42 U.S.C. § 1983 (2000) action. The district court’s judgment was entered on the docket on April 5, 2006. Simuel’s notice of appeal was not received by the district court until May 19, 2006. According Simu-el the benefit of Fed. R.App. P. 4(c) and Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988), the earliest date his notice of appeal may be deemed filed is May 16, 2006.
Although Simuel’s notice of appeal was filed beyond the 30-day window for filing a timely notice of appeal, the “declaration” Simuel enclosed with his notice states that he initially mailed his notice within the prescribed time period, but had it returned to him in an envelope marked “address unknown.” This declaration, which was submitted within thirty days of the expiration of the appeal period, may be properly construed as a motion for an extension of time in which to note an appeal under Fed. R.App. P. 4(a)(5).
Accordingly, we remand the case to the district court for the limited purpose of determining whether Simuel can satisfy the requirements for an extension of the appeal period under Rule 4(a)(5). The record, as supplemented, will then be returned to this court for further consideration.

REMANDED.